                          IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE NORTHERN DISTRICT OF ALABAMA
                                     NORTHERN DIVISION


     In re:                                                       Chapter 11

     REMINGTON OUTDOOR COMPANY, INC.,                             Case No. 20-81688-11
     et al.,1
                                                                  Joint Administration Requested
                                 Debtors.


      DEBTORS’ MOTION FOR ENTRY OF AN ORDER APPROVING REJECTION OF
         CERTAIN UNEXPIRED NONRESIDENTIAL REAL PROPERTY LEASES

              Remington Outdoor Company, Inc. and its affiliated debtors, as debtors and debtors-in-

 possession (collectively, the “Debtors”) in the above-captioned chapter 11 cases (the “Chapter

 11 Cases”), hereby file this motion (the “Motion”) seeking entry of an order, pursuant to Section

 365 of title 11 of the United States Code, 11 U.S.C. § 101, et seq. (the “Bankruptcy Code”),

 substantially in the form attached hereto as Exhibit A, authorizing the Debtors to reject two non-

 residential leases of real property to which Remington Arms Company, LLC (“RAC”) is a party.

 In support of this Motion, the Debtors respectfully state as follows:

                                                JURISDICTION

              1.     The Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and 1334.

 This matter is a core proceeding within the meaning of 28 U.S.C. § 157(b)(2), and the Court may

 enter a final order consistent with Article III of the United States Constitution.

              2.     Venue is proper pursuant to 28 U.S.C. §§ 1408 and 1409.


 1
   The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
 number, as applicable, are: Remington Outdoor Company, Inc. (4491); FGI Holding Company, LLC (9899); FGI
 Operating Company, LLC (9774); Remington Arms Company, LLC (0935); Barnes Bullets, LLC (8510); TMRI, Inc.
 (3522); RA Brands, L.L.C. (1477); FGI Finance, Inc. (0109); Remington Arms Distribution Company, LLC (4655);
 Huntsville Holdings LLC (3525); 32E Productions, LLC (2381); Great Outdoors Holdco, LLC (7744); and Outdoor
 Services, LLC (2405). The Debtors’ corporate headquarters are located at 100 Electronics Boulevard SW, Huntsville,
 AL 35824.



 43820943 v1

Case 20-81688-CRJ11             Doc 30     Filed 07/28/20 Entered 07/28/20 01:47:01                      Desc Main
                                          Document     Page 1 of 8
                                            Background

           3.   On the date hereof (the “Petition Date”), each of the Debtors filed a voluntary

 petition for relief under chapter 11 of the Bankruptcy Code. The Debtors continue to operate their

 businesses as debtors and debtors in possession pursuant to sections 1107(a) and 1108 of the

 Bankruptcy Code. No party has requested the appointment of a trustee or examiner and no

 committee has been appointed or designated in these Chapter 11 Cases. The Debtors’ request for

 joint administration of these Chapter 11 Cases for procedural purposes only is currently pending.

           4.   The Debtors are one of America’s oldest and largest manufacturers of firearms,

 ammunition and related products for commercial, military and law enforcement customers

 throughout the world. The Debtors employ approximately 2,100 full-time employees and operate

 seven manufacturing facilities located across the United States. The Debtors’ headquarters are

 located in Huntsville, Alabama.

           5.   Additional information regarding the Debtors’ businesses, assets, capital structure,

 and the circumstances leading to the filing of these Chapter 11 Cases is set forth in the Declaration

 of Ken D’Arcy in Support of Chapter 11 Petitions and First Day Pleadings of Remington Outdoor

 Company, Inc. and its Affiliated Debtors and Debtors in Possession, filed contemporaneously

 herewith and incorporated by reference herein.

           6.   On or about November 30, 2012, First Stamford Place SPE L.L.C. and Merrifield

 First Stamford SPE L.L.C. (together, the “Landlord”), as landlord, and RAC, as tenant, entered

 into that certain Agreement of Lease (the “Prime Lease”) for that certain real property more

 particularly described in the Prime Lease as: Portion of the 5th Floor, 300 First Stamford Place,

 Stamford, Connecticut 06902 (the “Premises”).

           7.   In October 2015, RAC, as sublandlord, and Eagle Bulk Shipping International

 (USA) LLC (the “Subtenant”), as subtenant, entered into that certain Sublease Agreement (the

                                                  2
 43820943 v1

Case 20-81688-CRJ11         Doc 30    Filed 07/28/20 Entered 07/28/20 01:47:01             Desc Main
                                     Document     Page 2 of 8
 “Sublease,” and together with the Prime Lease, the “Leases”), whereby RAC subleased a portion

 of the Premises to the Subtenant.

           8.    Both of the Leases are unexpired.

                                      RELIEF REQUESTED

           9.    By this Motion, the Debtors request entry of an order authorizing the Debtors to

 reject the Leases.

           10.   Section 365(a) of the Bankruptcy Code provides that the trustee or debtor-in-

 possession may assume or reject any unexpired lease, subject to approval by the court. 11 U.S.C.

 § 365(a). The purpose behind allowing the rejection of unexpired leases is to permit the debtor-

 in-possession to “relieve the bankruptcy estate of burdensome agreements which have not been

 completely performed.” Stewart Title Guar. Co. v. Old Republic Nat’l Title Ins. Co., 83 F.3d 735,

 741 (5th Cir. 1996).

           11.   In considering a motion to assume or reject an executory contract, a bankruptcy

 court reviews a debtor’s decision under a “traditional ‘business judgment’ standard.” Byrd v.

 Gardinier, Inc. (In re Gardinier, Inc.), 831 F.2d 974, 976 n.2 (11th Cir. 1987); see also Matter of

 Condo. Ass’n of Plaza Towers S., Inc., 43 B.R. 18, 21 (Bankr. S.D. Fla. 1984). “‘The business

 judgment test requires a showing that rejection of the contract will likely benefit the [bankruptcy]

 estate.’ However, the bankruptcy court may not substitute its own judgment for that of the debtor

 unless the debtor’s decision is so manifestly unreasonably that it must be based upon bad faith,

 whim or caprice.” Colony Beach & Tennis Club, Inc. v. Colony Beach & Tennis Club Ass’n, Inc.

 (In re Colony Beach & Tennis Club Ass’n, Inc.), 2010 WL 746708, at *3 (M.D. Fla. Mar. 2, 2010)

 (internal citations omitted); see also In re Health Sci. Prods., Inc., 191 B.R. 895, 909 n.15 (Bankr.

 N.D. Ala. 1995) (“The issue thereby presented for determination by the bankruptcy court is



                                                  3
 43820943 v1

Case 20-81688-CRJ11         Doc 30    Filed 07/28/20 Entered 07/28/20 01:47:01              Desc Main
                                     Document     Page 3 of 8
 whether the decision of the debtor is so manifestly unreasonable that it could not be based on sound

 business judgment, but only on bad faith, whim, or caprice.”).

           12.      Where the debtor is both a tenant under a prime lease and a landlord under a

 sublease, the debtor’s rejection of the prime lease and the sublease simultaneously prevents the

 subtenant from any right to continue in possession of the leased premises under Section 365(h) of

 the Bankruptcy Code. See, e.g., Keaty & Keaty v. Loyola Assocs. (In re Stalter & Co., Ltd.), 99

 B.R. 327, 330–31 (E.D. La. 1989); In re Child World, Inc., 142 B.R. 87, 89 (Bankr. S.D.N.Y.

 1992).

           13.      The Court should authorize the Debtors to reject the Leases. As evidenced by the

 Sublease, the Debtors are not in possession of the Premises. The Leases are burdensome and

 provide no value to the Debtors or their estates. In fact, the rent received by the subleasing of a

 portion of the Premises covers only a fraction of the lease costs that the Debtors incur under the

 Prime Lease. Rejection of the Prime Lease will help the Debtors avoid unnecessary post-petition

 administrative expenses, and necessitates rejection of the Sublease.

           14.      Based on the foregoing, the rejection of the Leases under Section 365(a) of the

 Bankruptcy Code is a sound exercise of the Debtors’ business judgment and is in the best interests

 of the Debtors’ estates and their creditors.

               WHEREFORE, the Debtors respectfully request that the Court enter an order,

 substantially in the form attached hereto as Exhibit A, granting the relief requested hereby and

 such other and further relief to which they are entitled.

           Dated: July 28, 2020

                                                 /s/ Derek F. Meek
                                                 BURR & FORMAN LLP
                                                 Derek F. Meek
                                                 Hanna Lahr


                                                    4
 43820943 v1

Case 20-81688-CRJ11           Doc 30    Filed 07/28/20 Entered 07/28/20 01:47:01           Desc Main
                                       Document     Page 4 of 8
                                       420 20th Street North, Suite 3400
                                       Birmingham, AL 35203
                                       Telephone: (205) 251-3000
                                       Facsimile: (205) 458-5100
                                       Email: dmeek@burr.com
                                              hlahr@burr.com

                                       - and -

                                       O’MELVENY & MYERS LLP
                                       Stephen H. Warren (pro hac vice admission
                                       pending)
                                       Karen Rinehart (pro hac vice admission pending)
                                       400 South Hope Street
                                       Los Angeles, CA 90071-2899
                                       Telephone:    (213) 430-6000
                                       Facsimile:    (213) 430-6407
                                       Email: swarren@omm.com
                                              krinehart@omm.com

                                       Proposed Attorneys for the Debtors and Debtors in
                                       Possession




                                          5
 43820943 v1

Case 20-81688-CRJ11   Doc 30    Filed 07/28/20 Entered 07/28/20 01:47:01       Desc Main
                               Document     Page 5 of 8
                                  EXHIBIT A




  43820943 v1

Case 20-81688-CRJ11   Doc 30    Filed 07/28/20 Entered 07/28/20 01:47:01   Desc Main
                               Document     Page 6 of 8
                           IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE NORTHERN DISTRICT OF ALABAMA
                                      NORTHERN DIVISION


     In re:                                                         Chapter 11

     REMINGTON OUTDOOR COMPANY, INC.,                               Case No. 20-81688-11
     et al.,1
                                                                    Joint Administration Requested
                                    Debtors.


                     ORDER GRANTING DEBTORS’ MOTION FOR ENTRY
                     OF AN ORDER APPROVING REJECTION OF CERTAIN
                   UNEXPIRED NONRESIDENTIAL REAL PROPERTY LEASES

              This matter came to be heard upon the motion2 (the “Motion”) of Remington Outdoor

 Company, Inc. and its affiliated debtors, as debtors and debtors in possession (collectively, the

 “Debtors”), for entry of an order, pursuant to Section 365 of the Bankruptcy Code, authorizing

 the Debtors to reject two non-residential leases of real property. Upon consideration of the Motion

 and it appearing that proper and adequate notice of the Motion has been given and that no other or

 further notice is necessary; and that the legal and factual bases set forth in the Motion and at the

 hearing establish just cause for the relief granted herein; and having determined that the relief

 requested in the Motion is in the best interests of the Debtors, their estates, their creditors, and

 other parties in interest; and upon the record herein; and after due deliberation thereon and good




 1
   The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
 number, as applicable, are: Remington Outdoor Company, Inc. (4491); FGI Holding Company, LLC (9899); FGI
 Operating Company, LLC (9774); Remington Arms Company, LLC (0935); Barnes Bullets, LLC (8510); TMRI, Inc.
 (3522); RA Brands, L.L.C. (1477); FGI Finance, Inc. (0109); Remington Arms Distribution Company, LLC (4655);
 Huntsville Holdings LLC (3525); 32E Productions, LLC (2381); Great Outdoors Holdco, LLC (7744); and Outdoor
 Services, LLC (2405). The Debtors’ corporate headquarters are located at 100 Electronics Boulevard SW, Huntsville,
 AL 35824.

 2
      All capitalized terms not otherwise defined herein shall have the meanings ascribed to such terms in the Motion.



 43820943 v1

Case 20-81688-CRJ11               Doc 30     Filed 07/28/20 Entered 07/28/20 01:47:01                       Desc Main
                                            Document     Page 7 of 8
 and sufficient cause appearing therefor, it is HEREBY ORDERED, ADJUDGED, AND

 DECREED THAT:

           1.     The Motion is GRANTED.

           2.     The Debtors are authorized to reject the Leases as described in the Motion pursuant

 to 11 U.S.C. § 365(a).

           3.     The Leases are deemed rejected as of the Petition Date.

           4.     Nothing in this Order shall constitute a waiver of any claims of the Debtors or any

 interested party or creditor against any of the counterparties to the Leases, whether or not related

 to the Leases.

           5.     This Court shall retain jurisdiction with respect to any and all matters arising from

 or relating to the implementation or interpretation of this Order.

           DATED this the _____ of ___________, 2020.



                                                UNITED STATES BANKRUPTCY JUDGE




                                                    2
 43820943 v1

Case 20-81688-CRJ11          Doc 30    Filed 07/28/20 Entered 07/28/20 01:47:01              Desc Main
                                      Document     Page 8 of 8
